Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D21-449
                       Lower Tribunal No. F08-8259
                          ________________

                         Pleadro Jermaine Scott,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Pleadro Jermaine Scott, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.
     On January 29, 2021, this Court, in case number 3D21-403, granted

appellant Pleadro Jermaine Scott’s petition for Writ of Habeas Corpus

seeking leave to file a belated appeal of the trial court’s September 1, 2020

order denying his post-conviction motion. After careful review of the

summary record, 1 we affirm the trial court’s September 1, 2020 Order

Denying Amended Second or Successive Motion for Post-Conviction Relief.

     Affirmed.




1
   Notwithstanding the requisites of Florida Rule of Appellate Procedure
9.141(b)(2)(A), the summary record included several filings made after the
entry of, and unrelated to, the appealed order. We disregarded those
irrelevant inclusions.

                                     2